Title: Thomas Jefferson to Return J. Meigs, 14 November 1819
From: Jefferson, Thomas
To: Meigs, Return Jonathan


					
						Dear Sir
						
							Monticello
							Nov. 14. 19.
						
					
					In a letter of the 7th which I took the liberty of addressing to you I expressed my expectations that Dr Foushee’s illness would overwhelm you with competitors for his office. I did not however expect that I could be induced to trouble you again on the same subject. but I am sollicited to do it on behalf of one to whom I can refuse nothing, and whose many kindnesses and attentions to me have laid me under great obligations and engaged my warmest wishes. Capt Bernard Peyton of whom I speak, while in integrity, industry, correct conduct & reputation and in conciliatory dispositions and competent understanding he is equal to any competitor, has the additional claim of having been an officer (a Captain) in the late war, and of great merit in his grade. he lives in Richmond and is probably as popular a character as any one in that place. I doubt if any appointment could be made in the state which would be as generally approved as this, and certainly none more gratifying to myself. I think it probable he is also personally known to the President. with a request of your pardon for these intrusions, which, as enlarging the field of your choice, may give them some title to it, I pray you to accept assurances of my friendly attachment and high respect.
					
						
							Th: Jefferson
						
					
				